DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 19 May 2022, the status of the claims is as follows:
Claims 2-23 are previously presented; 
Claims 24-31 are new; and
Claim 1 is cancelled.
3.	The rejection of claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Causey et al, U.S. Patent No. 6,248,067 B1 (“Causey”), is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
4.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 16/392,521, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
5.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,550, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
6.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,552, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
7.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,557, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
8.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,579, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
9.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,595, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
10.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/592,170, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
11.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/592,199, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
12.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/592,216, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,166,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the difference in scope are obvious variants of one another.
15.	Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,331,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the difference in scope are obvious variants of one another (the present claims recite “a transcutaneous glucose sensor”; whereas the patented claims recite “a transcutaneous analyte sensor”).
16.	Claims 2-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-31 of copending Application No. 17/446,280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the difference in scope are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17.	Claims 2-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 and 24-27 of copending Application No. 17/592,216 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the difference in scope are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Reasons for Allowance
18.	The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 11,331,021 B2, and U.S. Patent No. 11,311,241 B2, and any patent granted on Application Nos. 17/592,238 and 17/446,280, has been reviewed and is accepted.  The terminal disclaimer has been recorded, and obviates the rejections above on the ground of nonstatutory double patenting.
19.	Claims 2-31 are allowed.
20.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 2-31, the closest prior art reference, onnay et al., U.S. Patent Application Publication No. 2011/0319729 A1 (“Donnay”), teaches the following:
An on-skin sensor system configured for transcutaneous monitoring of a host (see Abstract and see fig. 159), the system comprising:
a sensor module (“housing unit”) 4220 comprising a sensor module housing (see para. [0275]), the sensor module housing 4220 comprising a channel (“aperture”) 168 (see para. [0168], and figs. 16 and 159); 
a base (“adhesive layer”) 218 comprising a sensor insertion opening (“aperture”) 220 (see para. [0213], wherein the base 218 is in contact with the sensor module housing 4220 (see para. [0112]), and wherein the base 218 is coupled to an adhesive configured to couple the base to the skin of the host (see para. [0112]);
a transcutaneous glucose sensor (“sensor hub”, which includes “needle hub 236” in figs. 9 and 10, “analyte sensor 14” in fig. 2 and “sharp 124” in fig. 14) 4222, wherein the transcutaneous glucose sensor 4222 is configured to generate a signal indicative of a glucose concentration in the host (see para. [0138]), and wherein the transcutaneous glucose sensor 4222 comprises:
a first section (“analyte sensor 14” in fig. 2) 14 configured to be inserted in a body of the host during a sensor session, wherein the first section comprises at least one electrode (see para. [0139], and
a second section (“needle hub 236” in figs. 9 and 10) 236 configured to remain outside the body of the host during the sensor session, wherein the second section 236 is mechanically coupled to the sensor module housing 4220, wherein at least a portion of the second section 236 of the sensor 4222 is located in the channel 168; and
a leaf spring (“leaf spring contacts”) 4230 coupled to the sensor module housing 4220 and to the transcutaneous analyte sensor 4222 (see para. [0275], and fig. 159).

However, neither Donnay nor the prior art of record does teaches the system of base claims 2 and 14, including the following, in combination with all other limitations of the base claim:
a transcutaneous glucose sensor, …
wherein the second section of the transcutaneous glucose sensor comprises:
a first portion that extends in a first direction along the channel of the sensor module housing;
a second portion that extends in a second direction through the sensor insertion opening of the base, wherein the second direction different from the first direction; and …

21.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        06/10/2022